Citation Nr: 1726003	
Decision Date: 07/07/17    Archive Date: 07/18/17

DOCKET NO.  03-21 401	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUES

1.  Entitlement to an effective date prior to July 24, 1998, for the award of increased compensation for schizophrenia.

2.  Entitlement to a rating in excess of 10 percent for schizophrenia.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A.Yaffe, Associate Counsel




INTRODUCTION

The Veteran served on active duty from November 1969 to July 1971.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an August 2002 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California, which increased the Veteran's disability rating for service-connected schizophrenia from zero to 10 percent, effective July 24, 1998.  In September 2006, while the appeal was pending, the case was transferred to the jurisdiction of the RO in Los Angeles, California.  Nevertheless, the record now indicates that the case was transferred back to the RO in San Diego, California, which has current jurisdiction. 

The Board remanded the case in March 2013 for additional development, to include retrieving additional medical records and scheduling the Veteran for an additional VA mental health examination.  The RO sent communication to the Salinas Valley (SV) State Prison, in Soledad, California, instead of the Pleasant Valley State Prison, in Coalinga, California where the Veteran was incarcerated at the time.  As a result, the Board remanded the case again in February 2015.  

As discussed in more detail in the prior remands, the Veteran-who was incarcerated with a reported release date in 2017-failed to appear for a September 2012 Board hearing of which he had been properly notified.  Accordingly, and because he did not respond to a December 2012 letter from the Board asking whether he would still like a hearing, and notifying him of alternative means whereby he and/or his representative could submit further written and/or oral evidence and argument in support of his appeal, his request for a Board hearing has been deemed withdrawn.  See 38 C.F.R. § 20.704(d) (2016).

For the reasons set forth below however, the issues presently developed for appeal are again being REMANDED to the AOJ.  VA will notify the Veteran if further action is required.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran has been incarcerated during the majority of this appeal.  Pursuant to the February 2015 remand, the RO, in May 2016, contacted the incarcerated Veteran in the Pleasant Valley State Prison and provided him with the December 2013 development letter and the January 2014 supplemental statement of the case (SSOC), as the Board requested.  The Veteran responded to the RO's request in a letter later that month in which he indicated that his case has been on appeal since at least 2000 and that he had been incarcerated since 2004.  He further stated that because he is incarcerated, it is extremely difficult for him to retrieve the necessary information to support his claim, to include even the addresses of his medical providers and or hospitals.   

Thereafter, he was afforded a VA mental health examination while incarcerated in September 2016, and the examiner opined that the Veteran's diagnosis of schizophrenia was done in error and that the only current mental disorders are related to his alcohol and substance abuse, which were determined to be in a sustained remission due to the Veteran being in a controlled environment (i.e., incarcerated).  As a result, the examiner noted that the Veteran did not exhibit or report any mental symptoms.  

The Veteran indicated that he would be paroled in 2017 and the Board observes that a Board Appeal Notification letter sent to him in April 2017 at the prison was returned as undeliverable.  Thus, it appears that he may not still be incarcerated.  At any rate, he is service connected for a psychiatric disability and the current nature and severity of his disorder must be ascertained.  Therefore, the Board finds that additional comprehensive mental health examination is warranted.

The Board finds further that the Veteran should be afforded one additional opportunity to submit information and evidence in support of his claims.  
With regards to the earlier effective date, the Board finds that the potentially outstanding medical records identified by the Veteran may contain evidence that would potentially reflect as to whether the Veteran's service-connected schizophrenia had increased in severity prior to July 24, 1998. 

Accordingly, the case is REMANDED for the following action:

1.  Determine whether the Veteran was released from prison or has since been relocated elsewhere.  Note:  April 2017 Appeal Notification letter was returned as undeliverable.

2.  Then contact him and provide him with an additional opportunity to provide releases for all relevant records of treatment from San Luis Rey Hospital (to include in August 1995), UCSD (to include in August 1995), the methadone clinic in or near San Diego where he was reportedly receiving treatment in late 1995, the CDOC (to include for a prior 30-month period of confinement that reportedly ended in July 1998, as well as for his current period of confinement), Mercy Hospital (to include in January 2004), and San Diego County Mental Health (to include in January 2004), and to identify, and provide appropriate releases for, any other care providers who may possess new or additional evidence pertinent to the issues on appeal.  

The evidence obtained, if any, should be associated with the record on appeal. If the records sought are not available, the record should be annotated to reflect that fact, and the Veteran and his representative should be notified.

3.  After obtaining outstanding records to the extent possible, make efforts to have the Veteran examined for purposes of assessing the nature and severity of his service-connected psychiatric disorder.  The claims files, to include a copy of this remand, must be made available to, and reviewed by, the examiner.  All tests deemed necessary by the examiner must be performed, and all findings set forth in detail.

If the Veteran is not currently incarcerated, provide him with a VA examination at the nearest VAMC.  

If it is determined that the Veteran is still in prison, confer with prison authorities to determine whether the Veteran can be escorted to a VA facility for an examination.  If that is not possible, the AOJ or VAMC should determine whether it is feasible to have him examined in prison by a VA examiner.  If that is not possible (for example, because it is not feasible to have a VA examiner obtain a security clearance necessary to perform the required examination, or because permission for the VA examiner to examine the Veteran in prison, even with the required security clearance, would otherwise be withheld), the AOJ or VAMC should determine, in conference with prison authorities, whether it would be feasible to have the examination performed by personnel from the prison's medical department.  All efforts to provide the Veteran an examination should be fully documented.

After examining the Veteran, the examiner is asked to:

(a) Describe the nature and severity of all current manifestations of the Veteran's service-connected schizophrenia.  The examiner should specifically address the impact the disorder has on the Veteran's social and occupational functioning.  The examiner should also assign a Global Assessment of Functioning (GAF) score and explain the basis for that finding.

(b) Provide a retrospective opinion with respect to the level of functional impairment due to schizophrenia since October 1990, to the extent possible.  The examiner should specifically address the impact the disorder had on the Veteran's social and occupational functioning during that time, to the extent feasible, and should assign GAF scores, as appropriate.

(c) Address the September 2016 opinion finding that the Veteran's nonservice-connected substance/alcohol abuse disorder is the only current psychiatric disorder and is not etiologically related to the service-connected schizophrenia.  Please indicate whether this is still the case, particularly if the Veteran is no longer incarcerated.  

(d) If the Veteran is diagnosed with a psychiatric disorder, other than schizophrenia and an alcohol/substance abuse disorder, indicate the likelihood that it is related to the service-connected schizophrenia.

All opinions expressed should be accompanied by supporting rationale.  If the examiner cannot provide one or more of the requested opinions without resorting to speculation, that fact should be expressly noted, and an explanation should be provided as to why an opinion cannot be rendered without resort to speculation.

4.  After completing any other development that may be warranted, readjudicate the increased rating and earlier effective date claims on appeal.  If the benefits sought are not granted, the Veteran and his representative must be furnished a supplemental statement of the case (SSOC) and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
S. B. MAYS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




